Winslow, J.
This is an appeal from an order vacating a final judgment. The order was not made during the term at which the judgment was rendered, but at a subsequent term. There was no claim that the judgment was void or was the result of a clerical error, nor was there any proof or claim that it was rendered through mistake, inadvertence, surprise, or excusable neglect, so as to come within the provisions of sec. 2832, Stats. 1898. Neither was the motion brought within the provisions of sec. 2879, Stats. 1898. Under these circumstances, the court manifestly erred in vacating the judgment. Whitney v. Karner, 44 Wis. 568; Zinc C. Co. v. First Nat. Bank, 103 Wis. 125, 79 N. W. 229; Bassett v. Bassett, 99 Wis. 344, 74 N. W. 780.
By the Gouri. — Order reversed.